Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 1 of 18 Page ID
                                #:27456
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 2 of 18 Page ID
                                #:27457
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 3 of 18 Page ID
                                #:27458
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 4 of 18 Page ID
                                #:27459
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 5 of 18 Page ID
                                #:27460
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 6 of 18 Page ID
                                #:27461
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 7 of 18 Page ID
                                #:27462
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 8 of 18 Page ID
                                #:27463
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 9 of 18 Page ID
                                #:27464
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 10 of 18 Page ID
                                #:27465
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 11 of 18 Page ID
                                #:27466
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 12 of 18 Page ID
                                #:27467
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 13 of 18 Page ID
                                #:27468
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 14 of 18 Page ID
                                #:27469
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 15 of 18 Page ID
                                #:27470
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 16 of 18 Page ID
                                #:27471
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 17 of 18 Page ID
                                #:27472
Case 8:16-cv-00262-ODW-ADS Document 566 Filed 08/26/19 Page 18 of 18 Page ID
                                #:27473
